DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III (Figs 10-17), claims 1-9, 11-13, 15-22, 24-35, 37, 40-49, and 51-54 in the reply filed on 08/08/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden for searching/examination and the restriction is contrary to the statue, rules, and MPEP 803.  This is not found persuasive because: 
Separate searches are applicable to each of the Species I-III because the searches require separate search terms as set forth in the restriction requirement dated 06/07/2022.
Per MPEP 803: “For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02”  
To show an examination burden per MPEP 808.02, the examiner must demonstrate one of the following: (A) separate classification thereof, (B) separate status in the art when they are classifiable together, or (C) a different field of search. In the present case, the species require a separate field of search. 
The requirement is still deemed proper and is therefore made FINAL.
The Applicant has withdrawn claims 10, 14, 23, 36, 38, 39, and 50. 
In comparison to claim 49, claim 50 is obvious variant as it is a mere reversal of elements. Therefore, claim 50 has been rejoined by the examiner and a grounds of rejection is provided in the action below. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 13, 15-17, 30, 32-33, 35, 43-44 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meihou (JPH 11318301).
Regarding claim 1, Meihou discloses a container (lure holder) for enclosing a fishing hook on a line, comprising: 
a body (1) comprising a side wall defining a cavity having a longitudinal axis, a first end defining an opening transverse to the longitudinal axis, and a second end opposite the first end (body 1 having a hollow cylindrical shape and a long vertical axis; Figs 1-7); 
a cap (5) configured to be disposed over the opening to secure the fishing hook in the cavity; 
a slot (6) in the cap configured to receive the line; and
a hinge(4) coupling the cap to the body proximate to the opening.  
Meihou further discloses: 
wherein the hinge has an axis of rotation that is orthogonal to the longitudinal axis (Figs 3-5) (Claim 2)
wherein the opening is perpendicular to the longitudinal axis (Fig 5) (Claim 3)
wherein the second end is closed (Fig 6) (Claim 7)
wherein the slot (6) extends from a center of the cap to an edge of the cap (Fig 2) (Claim 13)
wherein the side wall comprises an interior surface surrounding the cavity, and wherein the interior surface is smooth (Figs 1-7) (Claim 15)
further comprising a latch positioned on the second end (hook 3; Fig 5) (Claim 16) 
wherein the latch is positioned offset from a center of the second end (hook 3; Fig 5) (Claim 17)
wherein the cap is configured to be fastened over the opening with an interference fit (Figs 1-4) (Claim 30)
Regarding claim 32, Meihou discloses an enclosure for a fishing hook on a line (Figs 1-7), the enclosure comprising: 
a container comprising an open end and a closed end (Fig 5); 
a lid (5) movably attached (via hinge 4) to the container proximate the open end and operable to enclose the open end (Figs 1-7); 
and a latch (3) positioned on the container proximate to the closed end (Fig 5).  
Meihou further discloses: 
wherein the lid further comprises an opening (6) adapted to allow the line to pass through the lid. (Claim 33)
wherein the lid is movably attached to the container proximate the open end by a hinge (5 attached via hinge 4) (Claim 35) 

Regarding claim 43, Meihou discloses a container (lure holder) for a fishing hook on a line, the container comprising: 
a body (body 1) comprising a side wall defining a cavity (interior of body 1) having a longitudinal axis (axis running from open end to closed end), a first open end (upper open end), and a second closed end (lower end, opposite upper open end);
a cap (cap 5) coupled to the first open end of the body (coupled via hinge 4; Figs 1-5), the cap configured to be disposed over the first open end to secure the fishing hook in the cavity (Figs 1-5); and 
a latch (hook 3) extending from the second closed end.  
Meihou further discloses: 
wherein the cap (cap 5) further comprises a slot (notch 6) configured to receive the line. (Claim 44)
wherein the cap (cap 5) further comprises one or more strengthening ribs (spring piece 8, provides a biasing force to the cap and so provides strength; para 0031.  (Claim 46)
further comprising a hinge (hinge 4) coupling the cap (cap 5) to the body (body 1) proximate to the first open end (Figs 1-5), and wherein the cap further comprises an overhang (7) extending from the cap away from the hinge. (Claim 47)

Claims 1-7, 13, 15-17, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beneke (US Patent No 4,681,220).
Regarding claim 1, Beneke discloses a container for enclosing a fishing hook on a line (Fig 1), comprising: 
a body comprising a side wall defining a cavity having a longitudinal axis, a first end defining an opening transverse to the longitudinal axis, and a second end opposite the first end (Figs 1-3); 
a cap (21) configured to be disposed over the opening to secure the fishing hook in the cavity; 
a slot (27) in the cap configured to receive the line; and
a hinge (24, 26) coupling the cap to the body proximate to the opening.  
Beneke further discloses: 
wherein the hinge has an axis of rotation that is orthogonal to the longitudinal axis (Figs 1-3). (Claim 2)   
wherein the opening is perpendicular to the longitudinal axis (Figs 1-3).  (Claim 3)
wherein the first end has an annular face defining the opening (Figs 1-3).  (Claim 4)
wherein the annular face is orthogonal to the side wall (Figs 1-3).  (Claim 5)
wherein the side wall is cylindrical (cylinder 11).  (Claim 6)
wherein the second end is closed (Figs 1-3).  (Claim 7)
wherein the slot (27) extends from a center of the cap to an edge of the cap (Figs 1-3).  (Claim 13)
wherein the side wall comprises an interior surface surrounding the cavity, and wherein the interior surface is smooth (Figs 1-3). (Claim 15)
further comprising a latch (38) positioned on the second end.  (Claim 16)
wherein the latch is positioned offset from a center of the second end (Figs 1-3).  (Claim 17)
wherein the cap is configured to be fastened over the opening with an interference fit (Figs 1-3).  (Claim 30)

Claims 1, 11-12, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatum (US Patent No 5,475,942). 
Regarding claim 1, Tatum discloses a container (lure holder) for enclosing a fishing hook on a line, comprising: 
a body (10) comprising a side wall (4 side walls and bottom wall of 13) defining a cavity (Fig 2) having a longitudinal axis, a first end defining an opening (opening; Fig 2, 3) transverse to the longitudinal axis, and a second end opposite the first end (at bottom wall of 13); 
a cap (15) configured to be disposed over the opening to secure the fishing hook in the cavity; 
a slot (slot in cap 15; Fig 3) in the cap configured to receive the line; and
a hinge (best seen in Fig 3) coupling the cap to the body proximate to the opening.  
Tatum further discloses: 
 wherein the side wall comprises at least one flat surface (each of the sides and the bottom are flat surfaces).  (Claim 11) 
wherein the hinge (Fig 2) is positioned on the first end adjacent to the flat surface (Fig 2).  (Claim 12)
wherein: the side wall has at least one flat surface (each of the sides and the bottom are flat surfaces); the cap (15) has at least one straight edge aligned with the flat surface (Fig 2); and the hinge couples the straight edge to the flat surface (Fig 2). (Claim 18) 
further comprising a latch (11) positioned on the second end, wherein the latch is positioned offset from a center of the second end and adjacent to an end of the flat surface (Fig 2).  (Claim 20)

Claims 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Holwerda (US Patent No 2,729,913). 
Regarding claim 32,  Holwerda discloses an enclosure for a fishing hook on a line (Figs 1-4), the enclosure comprising: 
a container comprising an open end and a closed end (Figs 1-4); 
a lid (14) movably attached to the container proximate the open end and operable to enclose the open end; and 
a latch (13) positioned on the container proximate to the closed end.  
Holwerda further discloses wherein the closed end is hemispherical (12)(Figs 1-4)(Claim 34).

Claims 32 and 37 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bandoh et al. (US 2011/02405514 A1). 
Regarding claim 32, Bandoh discloses an enclosure, the enclosure comprising: 
a container comprising an open end and a closed end; 
a lid movably attached to the container proximate the open end and operable to enclose the open end; 
and a latch (Fig 9) positioned on the container proximate to the closed end.  
Bandoh further discloses a catch formed on the container proximate to the open end; and a hitch attached to an edge of the lid, wherein the hitch is configured to releasably couple with the catch (abstract). (Claim 37)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Meihou (JP1999318301) in view of Keksi (US Pub No 2005/0155275 A1). 
Regarding claim 8, Meihou discloses the lure container of claim 7 as previously discussed. Meihou does not explicitly disclose wherein the second end has a hemispherical surface. 
However, Keksi discloses a fishing line receptacle (analogous art). 
Keksi further discloses wherein the second end has a hemispherical surface (Fig 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meihou in view of Keksi by making the second end hemispherical in shape. This would be done to increase the volume in the interior of the receptacle in order to accommodate fishing accoutrements of a larger size. 
Regarding claim 9, Meihou discloses the lure container of claim 7 as previously discussed. Meihou does not explicitly disclose further comprising an aperture in a center of the second end. 
However, Keksi discloses a fishing line receptacle (analogous art). 
Keksi further discloses further comprising an aperture (19) in a center of the second end (Fig 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meihou by incorporating an aperture in the second end as taught by Keksi. This would be done “to allow water to drain out of the receptacle” (para 0017). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tatum (US Patent No 5,475,942).
Regarding claim 19, Tatum discloses the container of claim 11 as previously discussed. 
Tatum is silent on the dimensions of the lure container (i.e. the flat surface has a width of between 1/2 inch and 1 inch). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tatum such that the flat surface has a width between 1/2 inch and 1 inch, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill in the art would be motivated to change the size of the flat surface so that the user has an appropriately sized surface to grip during use. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Meihou (JPH 1999318301) in view of Bandoh et al. (US Pub No 2011/0240514 A1). 
Regarding claim 21, Meihou discloses the container of claim 1 as previously discussed. Meihou does not explicitly disclose further comprising a catch formed on the side wall and a hitch attached proximate to the cap. 
However, Bandoh et al. discloses a storage container with a hinged lid (analogous art). 
Bandoh further discloses a catch formed on the side wall (6B). (Claim 21)
Bandoh further discloses further comprising a hitch (7A, B) attached proximate to an edge of the cap, wherein the hitch is configured to releasably couple with the catch (Fig 5a, b). (Claim 22)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meihou in view of Bandoh by incorporating the catch and hitch structure as taught by Bandoh. This would be done “to tightly seal the opening” (para 0018) and allow for the container “to be repetitively openable and closable” (para 0002). 
 
Claims 24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Meihou (JPH 1999318301). 
Regarding claim 24, Meihou discloses the container of claim 1 as previously discussed. 
 Meihou is silent on the dimensions of the lure container (i.e. does not explicitly discloses wherein the side wall has a length of between 2 inches and 8 inches). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meihou such that the side wall has a length of between 2 inches and 8 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill in the art would be motivated to change the size of the lure container to accommodate fishing lures of various sizes.
Regarding claim 25, Meihou discloses the container of claim 1 as previously discussed. 
Meihou is silent on the dimensions of the lure container (i.e. does not explicitly discloses wherein the side wall has a length of between 3 inches and 5 inches). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meihou such that the side wall has a length of between 3 inches and 5 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill in the art would be motivated to change the size of the lure container to accommodate fishing lures of various sizes.
Regarding claim 26, Meihou discloses the container of claim 1 as previously discussed.
Meihou is silent on the dimensions of the lure container (i.e. does not explicitly discloses wherein the cavity has a width of between 1 inch and 2 inches). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meihou such that the cavity has a width of between 1 inch and 2 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill in the art would be motivated to change the size of the lure container to accommodate fishing lures of various sizes.
Regarding claim 29, Meihou discloses the container of claim 1 as previously discussed.
Meihou further discloses wherein the side wall and the cap are a single molded structure (Figs 1-7). 
However, even if not, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meihou such that the side wall and cap are a single molded structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). This would be done so that the cap remains attached to the side wall during a fishing expedition to reduce the likelihood of loosing the cap during use. 

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Meihou (JP1999318301) in view of  Schmitt (US Pub No 2010/0307939 A1). 
Regarding claim 27, Meihou discloses the container of claim 1 as previously discussed.
Meihou discloses the claimed invention except does not explicitly disclose wherein the side wall and the cap comprise a polycarbonate.  
However, Schmitt discloses a storage container for fishing lures (analogous art). 
Schmitt further discloses the container comprises a polycarbonate material (para 0056, 0058). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meihou by using a polycarbonate material as taught by Schmitt. This would be done to “provide protection from ultraviolet radiation, which over time can degrade organic based bait materials, fade colors, and damage paints and other finished” (para 0058). 
Regarding claim 28, Meihou discloses the container of claim 1 as previously discussed.
Meihou discloses the claimed invention except does not explicitly disclose wherein the side wall and the cap comprise at least one of an injection-molding plastic, polycarbonate, polypropylene, and low-density polypropylene.
However, Schmitt discloses a storage container for fishing lures (analogous art). 
Schmitt further discloses the container comprises a polycarbonate material (para 0056, 0058). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meihou by using a polycarbonate material as taught by Schmitt. This would be done to “provide protection from ultraviolet radiation, which over time can degrade organic based bait materials, fade colors, and damage paints and other finished” (para 0058). 
 
Claims 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda (JP 1993276852) in view of Matchette (US Patent No 5,199,208).
Regarding claim 1, Shimoda discloses a container for enclosing a fishing hook on a line (Figs 1-4), comprising: 
a body comprising a side wall defining a cavity having a longitudinal axis, a first end defining an opening transverse to the longitudinal axis, and a second end opposite the first end (Figs 1-4); 
a cap configured to be disposed over the opening to secure the fishing hook in the cavity (Figs 1-4); and
a hinge coupling the cap to the body proximate to the opening (Figs 1-4). 
Shimoda discloses a slot configured to receive the line. 
Shimoda does not explicitly disclose a slot in the cap configured to receive the line. 
However, Matchette discloses a fishing lure guard with elongate cylindrical housing, a first end opposite a second end (analogous art). 
Matchette further discloses wherein the cap further comprises a slot extending from a center of the cap to an edge of the cap (slot 16; Figs 4-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a slot extending from the center of the cap to an edge of the cap in a wedge shape as taught by Matchette. This would be done to direct the fishing line into the terminating opening to position and retain the fishing lure within the housing as desired (Matchette; col 1, ln 10-12). 
Shimoda further discloses a groove formed on an interior surface of the side wall proximate the first end (Figs 2-4); and a protrusion coupled to an interior surface of the cap (Figs 2-4), wherein the protrusion is configured to interface with the groove under a lip of the first end of the body (Figs 1-4).  (Claim 31)

Claim 40, 43, and 48-54 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda (JP 1993276852) in view of Holwerda (US Patent No 2,729,913). 
Regarding claim 40, Shimoda discloses a container (Fig 1, 2) for a fishing hook on a line, the container comprising: 
a cylinder forming a compartment (Fig 1, 2), 
the cylinder comprising an open end and a closed end (Figs 1, 2), 
a catch formed on the cylinder at the open end (5a, b; Figs 1-4); 
a cap hingedly attached to the cylinder at the open end (Figs 1, 2), the cap comprising a hitch (11a, b; Figs 1-4) configured to releasably couple with the catch (Figs 1-4). 
Shimoda does not explicitly disclose wherein the closed end is hemispherical. However, Holwerda discloses a container for fishing (analogous art). 
Holwerda further discloses wherein the closed end is hemispherical (Fig 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimoda by incorporating a hemispherical closed end as taught by Holwerda. A “preferably rounded” end would be used “so that the container may easily be slipped into the pocket without difficulty” (col 1, ln 65-70).
Shimoda does not explicitly disclose, Holwerda discloses a latch (13) attached to the closed end of the cylinder.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimoda by incorporating a latch as taught by Holwerda. This would be done so that the container may be securely attached to another object (“to assist in securing the container in the pocket” col1, ln 71”). 
Regarding claim 43, Shimoda discloses a container for a fishing hook on a line, the container comprising: 
a body comprising a side wall defining a cavity having a longitudinal axis, a first open end, and a second closed end (Figs 1-2); and
a cap coupled to the first open end of the body, the cap configured to be disposed over the first open end to secure the fishing hook in the cavity (Figs 1-2). 
Shimoda does not explicitly disclose a latch extending from the second closed end.  
However, Holwerda discloses a latch (13) attached to the closed end of the cylinder.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimoda by incorporating a latch as taught by Holwerda. This would be done so that the container may be securely attached to another object (“to assist in securing the container in the pocket” col1, ln 71”). 
Shimoda in view of Howlerda discloses claim 43 (previously discussed). Shimoda further discloses wherein the cap comprises a first fastener element (11a) and the side wall comprises a second fastener element (5a, 5b), wherein the first fastener element and the second fastener element cooperate to maintain the cap in a closed position (Fig 1, 4).  (Claim 48)
Regarding claim 49, Shimoda further discloses wherein the first fastener element is a male fastener (11a) and the second fastener element is a female fastener (space between 5a and 5b form a groove for 11a to rest within; Fig 4), the male fastener configured to be received in the female fastener (11a received in the groove formed by 5a, b).  
Regarding claim 50, the combination discloses the claimed invention except does not explicitly disclose wherein the first fastener element is a female fastener and the second fastener element is a male fastener, the male fastener configured to be received in the female fastener. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the male and female fasteners location on the cap and body, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. This would be done to improve the structural cooperative relationship between the fastener elements. 
Regarding claim 51, Shimoda further discloses wherein the first fastener element comprises a protrusion (11a is a triangular protrusion) and the second fastener element comprises a groove (5a, b form a groove; Fig 4), the protrusion configured to be received in the groove when the cap is closed (Fig 4). 
Regarding claim 52, Shimoda further discloses wherein the groove is V-shaped and the protrusion is triangular-shaped (Fig 4).  
Shimoda in view of Howlerda discloses claim 43 (previously discussed). Shimoda further discloses wherein the side wall further comprises a groove (5a, b) and the cap comprises a hitch (11a, b), the hitch including a protrusion extending therefrom, wherein the protrusion is configured to be received in the groove when the cap is closed (Figs 1-4) (Claim 53) 
Regarding claim 54, Shimoda further discloses wherein the hitch (11a, b) includes one or more ribs extending from the cap to the protrusion (Figs 1-4). 

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda (JP 1993276852) in view of Holwerda (US Patent No 2,729,913) as applied to claim 40 above, and further in view of Matchette (US Patent No 5,199,208).
Regarding claim 41, the combination discloses the container of claim 40 as previously discussed. 
Shimoda further discloses a slot (slot seen in Fig 2 for line 12). The combination does not explicitly disclose wherein the cap further comprises a slot extending from a center of the cap to an edge of the cap. 
However, Matchette discloses a fishing lure guard with elongate cylindrical housing, a first end opposite a second end (analogous art). 
Matchette further discloses wherein the cap further comprises a slot extending from a center of the cap to an edge of the cap (slot 16; Figs 4-5). (Claim 41)
Matchette further discloses wherein the slot has a width that increases with increasing distance away from the center of the cap (wedge shaped slot; Figs 4-5, and col 1, ln 10-12).  (Claim 42)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a slot extending from the center of the cap to an edge of the cap in a wedge shape as taught by Matchette. This would be done to direct the fishing line into the terminating opening to position and retain the fishing lure within the housing as desired (Matchette; col 1, ln 10-12). 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Meihou (JP1999318301) in view of Matchette (US Patent No 5,199,208). 
Regarding claim 45, Meihou discloses the container of claim 44 as previously discussed.
Meihou does not explicitly disclose wherein the slot is wedge-shaped.  
However, Matchette discloses a fishing lure guard with elongate cylindrical housing, a first end opposite a second end (analogous art). 
Matchette further discloses wherein the slot is wedge shaped (slot 16; Figs 4-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slot of Meihou in view of Matchette by incorporating the wedge-shape. This would be done to direct the fishing line into the terminating opening to position and retain the fishing lure within the housing as desired (Matchette; col 1, ln 10-12). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kelly (US-20150143740-A1), Baggett (US-D345779-S), Croop (US-6082041-A), Dodge (US-7703234-B2), Holcombe (US-3224134-A), Fuller (US-0799844-A), Zhang (US-20160309879-A1), Wong (US-20050061815-A1), Debono (US-20100257771-A1), Terry (US-20020104253-A1), Langley (US-20180014520-A1), Dodge (US-20070157505-A1), Dodge (US-20050160657-A1), Dodge (US-20050178042-A1), Grayson (US-20020079313-A1), Stricker (US-5507114-A), Jones (US-6691448-B2), Goldhaft (US-4049165-A), Kassel (US-D787146-S), Phelps (US-D963105-S), Goldhaft (US-3949511-A), Kopp (US-D399912-S), Christensen (US-4757637-A), Peterson (US-4203245-A), Lysohir (US-5123199-A), Clifford (US-4884357-A), Nafziger (US-5560140-A), Jubinville (US-9538737-B2), Oppelt (US-6273309-B1), Wilding (GB-2284335-A), and Croft (GB-2187721-A). 
The cited prior art present alternative designs similar in scope that illustrate relevant features in comparison to the applicant’s submission. The cited prior art include containers for relatively small objects with various cap configurations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644